Citation Nr: 1124349	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  08-20 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2010, the Board remanded this matter to the RO to conduct further development on whether the Veteran was exposed to asbestos during service and to provide the Veteran with a VA examination.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim (as reflected in the March 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

The preponderance of the evidence shows that a respiratory disorder is not related to the Veteran's active military service or to any event therein, to include asbestos exposure.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that an October 2006 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for a lung condition.  The letter also requested additional information regarding his claim due to asbestos exposure.  The Veteran was notified of how VA will determine the disability rating and effective date if his claim is granted.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, service personnel records, an asbestos analysis report for the USS Intrepid dated in August 1980, private treatment records, a VA examination report dated in December 2010 and a transcript of the February 2010 Board hearing.  

The December 2010 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and physically evaluating the Veteran.  The examiner discussed the relevant evidence of record.  Following the above, the examiner provided a diagnosis and a nexus opinion with a rationale, which appears to be based on the evidence of record and medical literature.  As such, the Board finds the December 2010 VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

In addition, as noted in the Introduction, this claim was previously remanded in March 2010 in order to conduct further development on whether the Veteran was exposed to asbestos during service and to provide the Veteran with a VA examination.  The RO contacted the Navy Sea Systems Command and the National Archives to determine whether it was likely the Veteran was exposed to asbestos on the USS Intrepid during military service.  The National Archives informed VA of the records used by asbestos litigation experts, but indicated that they were not staffed to conduct the extensive research to identify all pertinent records related to the request and that they are not qualified to determine the amount of asbestos exposure.  The Navy Sea Systems Command provided a copy of an asbestos analysis report for the USS Intrepid.  The record also shows that the Veteran was provided with a VA examination and opinion in December 2010.  The VA examiner performed the requested actions and adequately addressed the questions raised in the remand directive.  Accordingly, the Board finds that there has been substantial compliance with the March 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claims file also contains the Veteran's statements and testimony in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Service Connection

The Veteran filed a service connection claim for a lung disorder in September 2006.  He contends that his lung disorder and fibrosis is due to asbestos exposure on board the USS Intrepid during military service.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With regard to arguments raised as to asbestos exposure, there is no specific statutory guidance, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled 'Developing Claims for Service Connection for Asbestos-Related Diseases,' and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos- related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos- related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The Manual guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chap. 2, Section C, Subsection (h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

In assessing the Veteran's service connection claim for a respiratory disorder, the evidence of record must indicate that the Veteran has a current diagnosis of the claimed disability.  A March 2006 private treatment record and a December 2010 VA examination report show that the Veteran has a current diagnosis of chronic obstructive pulmonary disease (COPD).  A May 2005 private treatment record shows that the physician thought that the Veteran probably has very early fibrosis.  The private treatment record dated in June 2006 noted that a previous CT scan showed a very small amount of fibrosis.  An August 2010 private treatment record shows that the Veteran reported that he was diagnosed with COPD and early stages of pulmonary fibrosis; however, after an examination the physician diagnosed the Veteran with COPD.  The VA examiner in December 2010 noted that the impression from the chest CT scan performed by the Veteran's private physician indicates minimal bibasilar scarring and possible pulmonary fibrosis, but it was not formally diagnosed because the Veteran repeatedly refused a lung biopsy.  Thus, it appears that the Veteran does not have a current diagnosis of pulmonary fibrosis.  Based on the foregoing, the Board finds that the medical evidence of record shows that the Veteran has a current diagnosis of the lung disorder COPD. 

A review of the Veteran's service treatment records shows that there were no complaints of, treatment for or a diagnosis of a lung or respiratory disorder during military service.  The Veteran's separation examination dated in July 1969 reveals that the Veteran's lungs and chest were evaluated as normal.  The first medical evidence of the Veteran seeking treatment for a lung disorder was in 2005 and the first medical evidence of a diagnosis of COPD was in 2006, over 35 years after discharge from military service.   

With respect to the Veteran's claim of exposure to asbestos in service, the Board notes that the Veteran's service personnel records reveal that the Veteran served on the USS Intrepid as a boatswain mate.  An official asbestos analysis report dated in August 1980 shows that samples taken from the USS Intrepid reveal that the asbestos level ranged from .01 to .04 fibers/cc.  In the recommendation section, there was a note stating that this is a satisfactory condition as the results were less than .5 fibers/cc.  Based on the foregoing, the Board finds that this report supports the Veteran's contention that he was exposed to asbestos on the USS Intrepid during service.   

Nonetheless, the record contains a VA medical opinion dated in December 2010 asserting that the Veteran's current lung disorders are not related to asbestos exposure.  The VA examiner in December 2010 noted that he considered service treatment records, private treatment records, military service and VA medical records in arriving at his conclusion.  After a review of the medical records, taking a history from the Veteran, performing a physical examination and reviewing medical literature, she concluded that the Veteran's chronic cough, COPD and alleged interstitial fibrosis are less likely as not a result of or etiologically related to the Veteran's active military service to include his claimed exposure to asbestos.  The examiner determined that the lung disorders are at least as likely as not a result of the Veteran's post military exposures to include smoking and solder fumes while working as a production technician for lucent Technologies for 25 years.  The examiner explained that the Veteran alleges that he has interstitial fibrosis and some of the private medical records mention probable interstitial fibrosis, but confirmatory biopsy was never performed.  She further noted that there are numerous lung conditions that can cause interstitial fibrosis with asbestos only one possibility.  The examiner noted that the Veteran has a chronic cough associated with his lung disease.  She explained that coughing is a very unusual symptom related to asbestos exposure and it tends to be a consequence of cigarette smoking rather than asbestos-induced lung disease.  The examiner asserts that the diagnosis of asbestosis is based on a reliable history of exposure, definitive evidence of interstitial fibrosis and absence of other causes.  She observed that there was no evidence on examination of end-inspiratory crackles, clubbing or pleural plaques on x-ray.  There was evidence of minimal bibasilar scarring reported on a chest CT scam, but no plaque (which are pathognomonic of previous asbestos exposure).  The Board concludes this VA opinion is persuasive and probative as the examiner provided a clear explanation based on the medical evidence of record and medical literature.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board also finds it persuasive that the claims file does not contain any other medical opinion that would indicate the Veteran's current lung or respiratory disorders are related to military service.

The Board notes that the Veteran contends that his respiratory or lung disorders are related to active military service to include exposure to asbestos.  The Board finds that the Veteran, as a lay person, is not competent to provide a medical opinion on the etiology of his lung disorders, which requires specific medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.19 (a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's lung disorders are not etiologically related to active military service to include asbestos exposure.  Thus, the benefit of the doubt doctrine is not applicable in this case.  Accordingly, entitlement to service connection for a lung disorder is not warranted.


ORDER

Entitlement to service connection for a respiratory disorder to include as due to asbestos exposure is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


